Exhibit RESOLUTION OF THE SHAREHOLDERS OF EAST COAST DEVELOPMENT CORP. The following is a true copy of the resolution duly adopted by the Majority of the Shareholders of the Corporation at a special meeting, notice to this meeting having been waived, held at 120 Interstate North Parkway SE, Suite 445 Atlanta, Ga. this April 2nd, WHEREAS there has been presented to and considered by this meeting a Motion to appoint a new DIRECTOR of the corporation; NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered this matter, and having opened the floor to all those who voice a preference in the issue and pursuant to NRS 78.320, have decided unanimously and RESOLVED that: The majority herein have put forth the names of FRANK RUSSO and Kayode Aladesuyi , who have accepted the nomination, and shall be from this point forward be the DIRECTORS of the company, Said Motion is hereby passed and the corporate books, records and the secretary shall file this Resolution in the corporate records. DATED: April 2nd, David E.
